Per Curiam opinion conforming to mandate of U. S. Supreme Court. CONFORMING OPINION These are the same cases as Miller v. State (4807-4810, inc.) reported in 225 Ark. 285, 281 S. W. 2d 946. In our former opinion we affirmed the convictions of the appellants. They appealed to the United States Supreme Court; and on December 17, 1956, that tribunal reversed our decision. See Miller v. Arkansas, 352 U. S. 187; 1 L. Ed. (2) 231; 77 S. Ct. 257. The United States Supreme Court made tbis directive: “Tbe judgment of tbe Supreme Court of Arkansas is reversed and tbe cause is remanded for further proceedings not inconsistent with tbis opinion.” Tbe Mandate of tbe United States Supreme Court was filed in our Court on January 21, 1957; and in accordance with said Mandate, we now deliver tbis conforming opinion, towit: Tbe judgment of tbe Pulaski Circuit Court in each of these cases is hereby reversed, annulled and set aside and tbe appellants are awarded all costs therein expended.